NO. 07-12-00055-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                     JUNE 5, 2012


                         AMY NICOLE TALIANI, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


             FROM THE 97TH DISTRICT COURT OF MONTAGUE COUNTY;

          NO. 2010-0000122M-CR; HONORABLE ROGER E. TOWERY, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION

      Appellant, Amy Nicole Taliani, appeals her conviction for possession of a

controlled substance in an amount of four grams or more but less than 200 grams.1

Appellant was sentenced to 15 years confinement in the Institutional Division of the

Texas Department of Criminal Justice. Appellant appealed the trial court’s judgment.

We affirm.


      Appellant=s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of her

motion to withdraw, counsel certifies that she has diligently reviewed the record, and, in

      1
          See TEX. PENAL CODE ANN. § 481.115(d) (West 2011).
her opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court=s judgment. Additionally, counsel has

certified that she has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of her right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The Court has

also advised appellant of her right to file a pro se response. Appellant did not file a

response.    By her Anders brief, counsel reviewed all grounds that could possibly

support an appeal, but concludes the appeal is frivolous. We have reviewed these

grounds and made an independent review of the entire record to determine whether

there are any arguable grounds which might support an appeal. See Penson v. Ohio,

488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).     We have found no such arguable grounds and agree with

counsel that the appeal is frivolous.


       Accordingly, counsel=s motion to withdraw is hereby granted and the trial court=s

judgment is affirmed.2


                                                        Mackey K. Hancock
                                                             Justice


Do not publish.

       2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                            2